Exhibit 10.7



SEPARATION AGREEMENT
Asbury Automotive Group, Inc. (the “Company”), and Joseph G. Parham, Jr.
(“Employee”) have entered into this Separation Agreement (this “Agreement”) as
of this 5th day of February, 2014 (the “Agreement Date”). In consideration of
the mutual promises contained in this Agreement, the parties agree as follows:
1.
Voluntary Resignation and Separation from Employment



(a)Subject to any earlier termination of Employee’s employment for cause (as
such term is used in the Prior Agreement (as defined below)), the Company will
continue to employ Employee until June 30, 2014 (the “Separation Date”) in
accordance with the terms and subject to the conditions set forth in this
Agreement. From and after the Agreement Date, Employee’s base salary will be
$28,333.33 per month subject to applicable withholding and Employee will perform
duties as assigned to him by the Chief Executive Officer, including assisting
with the transition of the role of Vice President and Chief Human Resources
Officer. Employee agrees that his continued receipt of compensation, as a result
of his continued employment through the Separation Date, and the other payments
set forth herein constitute adequate consideration for Employee’s obligations
under this Agreement and the Release of All Claims attached hereto as Exhibit B.


(b)Employee’s Severance Pay Agreement with the Company, executed effective May
3, 2010, and that certain letter amendment thereto from the Employee to the
Company, dated October 18, 2011, each attached hereto as Exhibit A (together,
the “Prior Agreement”) is hereby immediately terminated, except that Sections 3,
4, 5, 6 and 7 will survive termination of the Prior Agreement. Employee hereby
acknowledges and affirms that he is subject to, and has complied and will
continue to comply with, the obligations under Sections 3, 4, 5, 6 and 7 of the
Prior Agreement.


(c)Subject to any earlier termination of Employee’s employment for cause (as
such term is used in the Prior Agreement), effective as of 11:59 p.m. on June
30, 2014:


(i)Employee’s employment with the Company and its subsidiaries and affiliates
(the “Company Group”) will terminate as a result of his voluntary resignation
and such resignation will be reflected in the personnel records of the Company;


(ii)Employee’s salary and benefits from the Company Group will cease to accrue
(except as described below) and Employee will no longer have any right to
contribute to any employee benefit plans or programs of any member of the
Company Group;


(iii)Employee will resign all positions Employee held as an officer, director,
manager or employee of, relinquish all titles and authorities with respect to,
the Company Group, and promptly execute such documents and take such actions as
may be necessary or reasonably requested by any member of the Company Group to
effectuate or memorialize the resignation of such positions and relinquishment
of such titles and authorities; and


(iv)Employee’s resignation and separation on the Separation Date pursuant to
Section 1(c) will be a “separation from service,” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
and official guidance issued thereunder (“Section 409A”).






--------------------------------------------------------------------------------

Exhibit 10.7

2.Payments and Other Consideration. If Employee (I) executes this Agreement,
(II) continues to comply with the terms and conditions of this Agreement, and
Sections 3, 4, 5, 6 and 7 of the Prior Agreement, and (III) within 30 days
following the Separation Date, delivers to the Company a fully executed and
effective copy of the Release of All Claims attached hereto as Exhibit B, with
all periods for revocation therein having expired, then:


(a)Salary Continuation. The Company will continue to pay Employee his base
salary for a period of 12 months following the Separation Date in accordance
with the Company’s regular payroll practices; provided that such payments shall
not commence until the 30th day following the Separation Date (the “Release
Effective Date”), and provided further that any payments which would have been
made in the 30 days immediately following the Separation Date will be paid on
the first regular payroll date following the Release Effective Date.


(b)Cash Bonus. The Company will pay Employee a prorated portion of his annual
bonus under the Company’s Corporate Office Incentive Program (the “Bonus Plan”)
for the year of the termination of his employment, equal to the amount of the
bonus that Employee would have received under the Bonus Plan if Employee’s
employment with the Company had not terminated during such year, multiplied by
the percentage of such year that elapsed through the Separation Date. Such
prorated bonus will be paid at such time as bonuses are paid under the Bonus
Plan to the Company’s other participants thereunder whose employment was not
terminated in such year.


(c)Health and Dental Insurance. For the 12 months immediately following the
Separation Date, Employee will be entitled to continue to participate at the
same level of coverage and Employee contribution in any Company health and
dental insurance plans, as may be amended from time to time, in which Employee
was participating immediately prior to the Separation Date. Such participation
will terminate 30 days after Employee has obtained other employment under which
Employee is eligible for similar benefits. Employee agrees to notify the Company
promptly upon obtaining such other employment. At the end of such 12-month
period, Employee, at his option, may elect to obtain coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) in accordance
with the terms and conditions of applicable law and the Company’s standard
policy.


3.Non-Disparagement.


(a)Employee will not, at any time, take any action or make any public statement,
including statements to individuals, subsequent employers, vendors, clients,
customers, suppliers or licensors or the news media, that would disparage,
defame or place in a negative light, any member of the Company Group, or any of
their respective officers, directors, managers, stockholders, members,
creditors, affiliates, employees, successors, assigns, business services,
products or dealerships, except that nothing herein will restrict Employee from
making truthful statements that are required by applicable law or by order of
any court of competent jurisdiction.


(b)The Company agrees to instruct each person designated as an “executive
officer” of the Company as of the date hereof to not, at any time, take any
action or make any public statement, including statements to individuals,
subsequent employers, vendors, clients, customers, suppliers or licensors or the
news media, that would disparage, defame or place in a negative light, Employee,
except that such instruction will not restrict such executive officers from
making truthful statements that are required by applicable law or by order of
any court of competent jurisdiction.






--------------------------------------------------------------------------------

Exhibit 10.7

4.Further Assurances. From and after the Agreement Date, at the request of the
Company, Employee will execute and deliver to any member of the Company Group,
as applicable, such instruments and other documents as the Company may
reasonably request in connection with this Agreement or the transactions
contemplated hereby.


5.Injunctive Relief. The obligations of Employee under, and the subject matter
of, this Agreement are unique. If Employee fails to perform or otherwise
breaches any of its warranties, covenants or other agreements hereunder,
Employee acknowledges that it would be extremely impracticable to measure the
resulting damages and that the Company or any other member of the Company Group
would be irreparably damaged by any such breach. Accordingly, the Company Group,
in addition to any other available rights or remedies that may be available at
law or in equity, will be entitled to, and may sue in equity for, an injunction
or injunctions to prevent breaches of, and specific performance with respect to
the obligations of Employee under, this Agreement. Employee expressly waives the
defense that a remedy in damages will be adequate and any requirement to post
bond or provide similar security in connection with actions or proceedings
instituted for injunctive relief or specific performance of this Agreement.


6.Survival. The representations, warranties, covenants, and other agreements in
this Agreement survive the execution hereof and will survive the expiration and
termination of this Agreement.


7.Expenses; Attorneys’ Fees. Each party will pay its own expenses in connection
with the negotiation and execution of this Agreement and the transactions
contemplated hereby. If either party brings an action or proceeding to enforce,
interpret or construe this Agreement, the prevailing party in such action or
proceeding will be entitled to recover their reasonable attorneys’ fees and
costs related to such action or proceeding from the other party.


8.Notices. All notices, requests, demands and other communications made under or
by reason of the provisions of this Agreement must be in writing and be given by
hand delivery or next business day courier to the affected party at the address
set forth below or at such other address as such party may have provided to the
other party in accordance herewith. Such notices will be deemed given at the
time personally delivered (if delivered by hand with receipt acknowledged) and
the first business day after timely delivery to the courier (if sent by next
business day courier specifying next business day delivery).


To the Company:
Asbury Automotive Group, Inc.
2905 Premiere Parkway, Suite 300
Duluth, GA  30097
Attention: President and Chief Executive Officer


With a copy to:
Asbury Automotive Group, Inc.
2905 Premiere Parkway, Suite 300
Duluth, GA  30097
Attention: Vice President and General Counsel


To Employee:




--------------------------------------------------------------------------------

Exhibit 10.7

Joseph G. Parham, Jr., at Employee’s most recent address as set forth in the
Company’s employment records
9.Amendment; Waiver. No supplement, modification or amendment of this Agreement
will be binding unless signed in writing by the parties. No waiver of any of the
provisions of this Agreement will be deemed to be or will constitute a
continuing waiver. No waiver will be binding unless signed in writing by the
party making the waiver.


10.Binding Effect; Assignment. This Agreement will inure to the benefit of the
heirs, executors, administrators, successors and permitted assigns of the
parties. This Agreement is not assignable by either party without the prior
written consent of the other, except that the Company may, without prior written
consent of Employee, assign this Agreement to (x) any of its affiliates or (y)
an assignee of all or substantially all of the business or assets of the
Company.


11.Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the internal laws (and not the choice of law principles) of
the State of Georgia.


12.Jurisdiction; Venue. The parties consent to the exclusive jurisdiction of all
state and federal courts located in Atlanta, Georgia, as well as to the
jurisdiction of all courts of which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of, or in
connection with, this Agreement or the transactions contemplated hereby. Each
party hereby expressly waives (a) any and all rights to bring any suit, action
or other proceeding in or before any court or tribunal other than the courts
described in this Section 12, and agrees that it will not seek in any manner to
resolve any dispute other than as set forth in this Section 12 and (b) any and
all objections that it may have to venue, including the inconvenience of such
forum, in any of such courts. In addition, the parties consent to the service of
process by personal service or any manner in which notices may be delivered
hereunder.


13.Entire Agreement. This Agreement, the Release of all Claims attached hereto
as Exhibit B and the terms surviving termination of the Prior Agreement set
forth the entire agreement between the parties and supersede any other prior
agreements or understandings between the parties concerning the subject matter
of this Agreement. Each party acknowledges that such party has not relied on any
representations, promises or agreements of any kind made to such party in
connection with the other party’s decision to enter into this Agreement, except
for those set forth in this Agreement.


14.Severability. If any provision of this Agreement or the application of any
provision of this Agreement to any party or circumstance is, to any extent,
adjudged invalid or unenforceable, the application of the remainder of such
provision to such party or circumstance, the application of such provision to
the other party or circumstance, and the application of the remainder of this
Agreement will not be affected thereby. If the Release of All Claims attached
hereto as Exhibit B or any part thereof is adjudged invalid or unenforceable,
Employee and the Company will execute a valid release of all Potential Claims
for all Released Matters (as defined in the Release of All Claims) as an
amendment hereto or thereto, without the need for additional consideration.


15.Construction and Interpretation.


(a)Drafting. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.7



(b)Interpretation. Unless the context clearly indicates otherwise: (i) each
definition includes the singular and the plural, (ii) each reference to any
gender includes the masculine, feminine and neuter where appropriate, (iii) the
words “include” and “including” and variations thereof are not terms of
limitation, but rather are deemed followed by the words “without limitation,”
(iv) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder” and
derivative or similar words refer to this Agreement in its entirety and not
solely to any particular provision of this Agreement, (v) each reference in this
Agreement to a particular Section or Exhibit means an Section of, or an Exhibit
to, this Agreement, (vi) any reference to laws or statutes also refers to all
rules and regulations promulgated thereunder and (vii) any definition of or
reference to any agreement, instrument, document, law, statute or regulation
will refer to such agreement, instrument, document, statute or regulation as it
may from time to time be amended, supplemented or otherwise modified.


(c)Headings. The headings contained in this Agreement are included only for
purposes of convenience and will not affect the meaning, interpretation or
construction of this Agreement.


16.Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A. For purposes of Section 409A, any
payments or benefits provided under this Agreement will be separate payments and
not one of a series of payments. Additionally, the following rules will apply to
any obligation to reimburse an expense or provide an in-kind benefit that is
nonqualified deferred compensation within the meaning of Section 409A: (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year; (ii) the
reimbursement of an eligible expense must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.


17.Consultation with Attorney; Voluntary Agreement. Employee acknowledges that
(a) the Company has advised Employee of Employee’s right to consult with an
attorney of Employee’s own choosing prior to executing this Agreement, and
Employee has so consulted an attorney, (b) Employee has carefully read and fully
understands all of the provisions of this Agreement and (c) Employee is entering
into this Agreement, including the release set forth herein, knowingly, freely
and voluntarily in exchange for good and valuable consideration.


18.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Signatures transmitted by facsimile or
email will be deemed originals for purposes of this Agreement.


19.Sealed Instrument. The parties acknowledge and agree that it is their intent
that this Agreement is, and will be treated and construed as, a sealed
instrument for all purposes of Georgia law, including the statute of limitations
applicable to sealed instruments.




--------------------------------------------------------------------------------

Exhibit 10.7





The parties have executed this Agreement as of the Agreement Date.














COMPANY:
ASBURY AUTOMOTIVE GROUP, INC.


By:_______________________________ (SEAL)
Name: Craig T. Monaghan
Title: President and Chief Executive Officer








EMPLOYEE:


____________________________________(SEAL)
Joseph G. Parham, Jr., an individual









